Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I, IV and V , as set forth in the Office action mailed on 04/07/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/07/2020 is withdrawn.  Claims 9-16, directed to a structure and method of manufacturing the structure no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8 and 17-24, directed to a structure and method for sorting a target cell are withdrawn from consideration because do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 8 and 17-24.  


Reasons for Allowance
Claims 1-7 and 9-16 are allowed and have been renumbered 1-15.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a structure that includes  a second substrate disposed to face one side of the first substrate, wherein the first substrate has a plurality of depressions which are open to the other side of the first substrate and each of which has a size that enables each of the depressions to capture one unit of a cell, at least some of the depressions have only 2 to 4 communication holes per one depression, the communication holes communicating with one 
For claim 13, the prior art fails to teach or fairly suggest a method for manufacturing that include manufacturing the device of claim 1 that includes the steps of step 1 of forming a first curable resin film by coating a first support with a first curable resin composition so as to obtain a second substrate; a step 2 of forming a soluble underlayer film on a second support, coating the underlayer film with a second curable resin composition so as to form a second curable resin film, and patterning communication holes on the second curable resin film so as to obtain a supporting layer having patterned communication holes; a step 3 of coating the supporting layer with a third curable resin composition so as to form a third curable resin film and patterning depressions on the third curable resin film so as to obtain a first substrate having patterned depressions.  These limitations are in combination and in context with the claim as a whole.  
The closest prior art is Schafer et al. (US 2004/0023329 A1) which discloses a device for the production of a protein that includes a first substrate and a second substrate with wells that are aligned and separated by a porous membrane. 
The next closest prior art is Garyantes (US 2004/0018615 A1) discloses a microtiter plate that has a spacer separating the bottom and top plates. 
The next closest prior art is Jin et al. (US 2011/0294678 A1) which discloses a microtiter plate with well diameters between 3 to 100 micrometers.  
The next closest prior art is Owen et al. (US 7,846,389) which discloses a multi-well plate for high-throughput screening.  
However, the prior art does not teach or fairly suggest either alone or in combination the invention of claims 1 and 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799